     Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 1 of 16



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                    CRIMINAL ACTION

v.                                                          NO. 18-0088


GARRETT STEPHENS                                            SECTION “F”




                            ORDER AND REASONS


       Before the Court is Garrett Stephens’s motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255.             For the

reasons that follow, the motion is DENIED.

                                Background

       On May 3, 2018, a grand jury returned a five-count indictment,

charging Garret Stephens with conspiracy to possess with the intent

to distribute 50 grams or more of methamphetamine; distribution of

5 grams or more of methamphetamine; distribution of 50 grams or

more   of   methamphetamine;    possessing    a   firearm   during   a   drug

trafficking crime; and being a felon in possession of a firearm.

In connection with plea negotiations, almost a year later on April

1, 2019, the government filed a superseding bill of information

that charged Stephens with conspiracy to distribute and possess
                               1
    Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 2 of 16



with the intent to distribute 5 grams or more of methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846; and

possession   of   a     firearm   during   a   drug    trafficking   crime,   in

violation of 18 U.S.C. § 924(c)(1)(A). Two days later, Stephens

pled guilty to both charges contained in the superseding bill.

When he entered his guilty plea, Stephens acknowledged the accuracy

of the facts contained in the Factual Basis, which he signed.

     Thereafter, in the Presentence Investigation Report, the U.S.

Probation Office indicated that Stephens faced a mandatory minimum

sentence of 10 years in prison.            Because of the drug quantities

(424.83 grams of meth and 113.4 grams of meth mixture), Stephens’s

offense level was calculated at 32. 1 Stephens’s criminal history

category was VI, which is the highest.                The advisory guidelines

thus called for 151-188 months for Count 1 and 60 months to run

consecutively to any sentence imposed on Count 1.

     Counsel      for     Stephens    filed     objections     to    the   PSR;

specifically, Stephens objected to the drug quantity listed in the

PSR and argued that his offense level should be 27, not 29.                U.S.

Probation responded that the PSR’s estimation of the quality and

quantity of the drugs were accurate based on Fifth Circuit case

law. On November 13, 2020, during the sentencing hearing, the Court


1Pursuant to U.S.S.G. § 2D1.1(c)(4), an offense involving at least
3,000 but less than 10,000 kilograms of converted drug weight has
a base offense level of 32.
                                2
    Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 3 of 16



overruled Stephens’s objection 2 and sentenced him to a within-

guidelines imprisonment term of 211 months, which consisted of 151

months as to Count 1 and 60 months as to Count 2, to be served

consecutively. Stephens did not appeal his conviction or sentence.

     Asserting    four   ineffective     assistance   of   counsel   claims,

Stephens now asks this Court to vacate his conviction or sentence

pursuant to 28 U.S.C. § 2255.

                                    I.

     A prisoner may file a habeas corpus petition pursuant to 28

U.S.C. § 2255, claiming a right to release from custody on the

ground that a sentence ordered by a federal court “was imposed in

violation of the Constitution or the laws of the United States.”

28 U.S.C. § 2255(a). 3    “Relief under 28 U.S.C. § 2255 is reserved

for transgressions of constitutional rights and for a narrow range

of injuries that could not have been raised on direct appeal and

would, if condoned, result in a complete miscarriage of justice.”



2  The Court noted that the PSR’s rational estimates of the
calculation of drug quantity, which included a confidential
informant’s meetings with Stephens in which the CI observed at one
meeting 12 one-ounce bags of meth (with an average weight of 26.5
grams of meth) and another meeting involving another observation
by the CI adding to the drug quantity.
3 Section 2255 identifies only four bases that might support a

motion to vacate: (1) “the sentence was imposed in violation of
the Constitution or laws of the United States,” (2) “the court was
without jurisdiction to impose [the] sentence,” (3) “the sentence
. . . exce[eds] the maximum authorized by law,” or (4) the sentence
is “otherwise subject to collateral attack.” Id.
                                 3
   Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 4 of 16



United    States      v.    Gaudet,   81   F.3d    585,   589    (5th    Cir.    1996)

(citations and internal quotation marks omitted). A claim of error

that     is    neither      constitutional        nor   jurisdictional      is     not

cognizable       in   a §     2255 proceeding       unless      it   constitutes     a

“fundamental” error that “renders the entire proceeding irregular

and invalid.”         United States v. Addonizio, 442 U.S. 178, 186

(1979).       Additionally, conclusory allegations are insufficient to

raise a constitutional issue. United States v. Pineda, 988 F.2d

22, 23 (5th Cir. 1993).

       The Court “may entertain and determine [a motion to vacate]

without requiring the production of the prisoner at the hearing.”

28 U.S.C. § 2255(c).           Having considered the record, the motion,

and the government’s response, the Court finds that the record is

adequate to address the petitioner’s claims and to dispose of them

as a matter of law.              Accordingly, no evidentiary hearing is

necessary.       See United States v. Walker, 68 F.3d 931, 934 (5th

Cir. 1995) (“[I]f on th[e] record we can conclude as a matter of

law that [the petitioner] cannot establish one or both of the

elements necessary to establish his constitutional claim, then an

evidentiary hearing is not necessary . . . .”).

       A habeas petitioner has the burden of establishing his claims

by a preponderance of the evidence.               Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980)(citations omitted).                       If the Court

                                           4
      Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 5 of 16



finds that the petitioner is entitled to relief, it “shall vacate

and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.”        28 U.S.C. § 2255(b).

                                        II.

                                         A.

       First,    the   government      argues      that   Stephens’s       motion   is

conclusory in nature and should therefore be denied. Courts must

liberally construe pro se habeas petitions. United States v.

Pineda, 988 F.2d 22, 23 (5th Cir. 1994). However, habeas petitions

that allege only “conclusory allegations in support of a claim of

ineffective assistance of counsel are insufficient to raise a

constitutional issue.”          Green v. Johnson, 160 F.3d 1029, 1042 (5th

Cir. 1998). To establish a cognizable error, a defendant must

“identify the acts or omissions of counsel that are alleged not to

have    been    the    result    of   reasonable      professional       judgment.”

Strickland v. Washington, 466 U.S. 668, 690 (1984). Here, Stephens

presents     four     separate    grounds     of   ineffective      assistance      of

counsel. The allegations, while short, include some specific facts

that, construed liberally, could establish a cognizable error.

The    Court    thus   turns     to   consider     the    merits    of   Stephens’s

ineffective      assistance      of   counsel      claims   under    the    familiar



                                         5
    Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 6 of 16



Strickland standard; a heavy burden obstructing post-conviction

relief.


                                               B.

       The   Sixth       Amendment       to    the    United      States    Constitution

provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his

defense.”       U.S. Const. amend. VI.              The Sixth Amendment guarantees

a   criminal      defendant       the     effective       assistance        of    counsel.

Strickland v. Washington, 466 U.S. 668 (1984).

       Ineffective assistance of counsel claims are reviewed under

Strickland’s       familiar       two-prong         standard,     which    requires       the

defendant to “show that counsel’s performance was deficient” and

that “the deficient performance prejudiced the defense.”                             Id. at

697.      Deficient       performance         is    established     by     showing    “that

counsel’s    representation          fell      below    an    objective      standard      of

reasonableness.”         Id. at 688.          In applying this standard, a “court

must indulge a ‘strong presumption’ that counsel’s conduct falls

within    the     wide    range     of    reasonable         professional        assistance

because it is all too easy to conclude that a particular act or

omission     of   counsel     was    unreasonable            in   the   harsh     light    of

hindsight.”       Bell v. Cone, 535 U.S. 685, 702 (2002).                         In other

words, “judicial scrutiny of counsel’s performance must be highly

deferential.”       Strickland, 466 U.S. at 689.
                                     6
   Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 7 of 16



     The prejudice prong requires the defendant to show “there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 694.     Significantly, “[t]his is a heavy burden which

requires a ‘substantial,’ and not just a ‘conceivable,’ likelihood

of a different result.”    United States v. Wines, 691 F.3d 599, 604

(5th Cir. 2012)(internal citations omitted).       Finally, because the

petitioner must make both showings to obtain habeas relief, there

is no requirement that a court “address both components of the

inquiry if the defendant makes an insufficient showing on one.”

Strickland, 466 U.S. at 697.

                                   C.

     Stephens   asserts   that   his    counsel   was   constitutionally

ineffective on the following four grounds: (1) counsel incorrectly

advised Stephens that he would only be responsible for 222 grams

of meth, while he was actually deemed responsible for 424.83 grams

of meth and 110 grams of meth mixture, and counsel incorrectly

advised him to say there was nothing incorrect in the factual basis

and when counsel did object, he did so at the incorrect time (14

days prior to sentencing); (2) counsel failed to file a motion to

suppress evidence; (3) counsel failed to advance an entrapment

defense; and (4) counsel coerced Stephens into signing the plea



                                   7
    Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 8 of 16



agreement by telling Stephens that “if [he] went to trial [he]

would loose and get life in prison.”

     1.   PSR Drug Quantities

     Stephens argues that counsel incorrectly advised him that he

would only be deemed responsible for 222 grams of meth, but he was

actually held responsible for 424.83 grams of meth and 110 grams

of meth mixture.       Due to this misunderstanding concerning how much

meth Stephens would be responsible for, he argues, Stephens’s

counsel advised him that his total offense level would be 26

instead   of   29. 4   In   the   context   of   counsel’s   performance   at

sentencing, a defendant can show Strickland’s deficiency prong

when that counsel fails “to research facts and law and raise

meritorious arguments.” United States v. Fields, 565 F.3d 290, 296

(5th Cir. 2009). 5 Furthermore, a movant must show with reasonable

probability that, but for counsel’s deficiencies, he would have

received a lower sentence. United States v. Grammas, 376 F.3d 433,

439 (5th Cir. 2004).

     Here, Stephens fails to present any evidence, or even allege

facts, that support his claim that counsel incorrectly advised him

about the drug amounts he would be responsible for and the total



4 The total offense level Stephens’s believes he should have had
was stated as 26 in his habeas petition. The government incorrectly
stated that Stephens’s argued for an offense level of 27.
5 Stephens failed to file a direct appeal of his sentence.

                                 8
   Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 9 of 16



offense level.      Stephens fails to allege any facts that suggest

his counsel failed to research facts and law and failed raise any

meritorious arguments. Stephens also fails to show that he would

have received a lower sentence but for his counsel’s alleged

deficiencies.      Stephens acknowledged during the plea colloquy and

in his plea agreement that any information pertaining to sentencing

discussed by his attorney are simply general possibilities, not

guarantees; all provided in the context of the Court’s admonition

during   the    plea   hearing   that       he   could   receive   the   maximum

penalties.

     As the government points out, Stephens’s counsel did object

to the to the drug quantity in the PSR as well as the total offense

level in advance of the sentencing hearing and maintained the

objection during the sentencing hearing. Regardless of whether the

objection    was   technically   untimely,        the    Court   considered   the

objection and overruled the objection on its merits on November

13, 2019. Therefore, Stephens fails to meet his burden to show

ineffective assistance of counsel for Ground 1 pertaining to drug

quantity.      Even if he had demonstrated defective performance, he

fails to show a reasonable probability that, but for his attorney’s

defective performance, he would have received a lower sentence.

United States v. Grammas, 376 F.3d 433, 439 (5th Cir. 2004).



                                        9
      Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 10 of 16



        2.    Advice During Plea Negotiations

        Grounds 2 and 4 pertain to actions taken by counsel during

plea negotiations, so the Court considers them together. In Ground

2, Stephens argues that his attorney forced him to admit in the

factual basis that the Confidential Informant observed 12 ounces

of meth in a backpack; and he failed to object. In Ground 4,

Stephens argues that his counsel coerced him into signing the plea

agreement by telling him that (a) if he were to go to trial, he

would lose and get life in prison; (b) he would get 10 to 15 years

for both charges together; and (c) the offense level would be 26.

        In the context of a guilty plea, a petitioner establishes

prejudice under Strickland by showing a “reasonable probability

that, but for counsel’s unprofessional errors, he would not have

pleaded guilty and would have insisted on going to trial.”                  Lee v.

United       States,   137     S.   Ct.   1958,   1965   (2017)(quoting   Hill   v.

Lockhart, 474 U.S. 52, 59 (1985)).                 Mindful of Strickland’s high

bar, the Supreme Court has advised that “[c]ourts should not upset

a plea solely because of post hoc assertions from a defendant about

how     he    would     have    pleaded”     but    “should   instead     look   to

contemporaneous evidence to substantiate a defendant’s expressed

preferences.”          Id. at 1967.       “The ultimate question,” the Fifth

Circuit has emphasized, “is the voluntariness of the plea; thus,

‘[e]ven where counsel has rendered totally ineffective assistance

                                            10
      Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 11 of 16



to a defendant entering a guilty plea, the conviction should be

upheld if the plea was voluntary.”                United States v. Diaz, 733

F.2d 371, 376 (5th Cir. 1984).

        As the Fifth Circuit has stated, the ultimate question is

whether the plea agreement was voluntary even in instances where

counsel was ineffective. Diaz, 733 F.2d at 376. Here, Stephens has

not     presented    any   evidence   that    his     plea   agreement   was    not

voluntary.      Pertaining    to    Ground   2,   Stephens     states    that   his

attorney gave him no other choice but to affirm the factual basis

in its original form, including the 12 grams of meth.               But Stephens

himself     signed   the    factual   basis     and    was   presented   with    an

opportunity to speak to the Court or the Assistant United States

Attorney during the plea hearing; he did not indicate that he had

reservations regarding signing the factual basis or affirming its

contents.     Even   assuming      Stephens’s     counsel    was   deficient    for

failing to object, Stephens fails to show that the result of his

sentence would have been any different. As the government correctly

points out, Stephens’s offense level would have been the same

regardless of the informant’s testimony. Stephens himself admitted

to twice selling more than 5 grams of meth. Perhaps more to the

point, even if Stephens did not affirm the factual basis, the

government is correct in stating that the Court likely would have



                                        11
   Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 12 of 16



considered that quantity while sentencing. See United States v.

Barfield, 941 F.3d 757, 762 (5th Cir. 2019).

     Pertaining to Ground 4, counsel’s advice that Stephens could

face life in prison if he went to trial and lost was correct.

Moreover, Stephens stated that he understood the potential maximum

sentences he could face if he plead guilty. Additionally, Stephens

acknowledged that discussions with his attorney about his sentence

were merely estimates and that the Court is not bound by those

discussions.   And, after the PSR was issued, the defendant did not

move to withdraw his guilty plea or inform the Court that he had

been coerced into pleading guilty; rather, he indicated that he

was “ready to be sentenced” and that he took full responsibility

for his actions.

        3. Pre-Trial Motions or Entrapment Defense

     Stephens claims that his counsel failed to file pretrial

motions and failed to “set up an entrapment defense.”         But “[t]he

filing of pre-trial motions ‘falls squarely within the ambit of

trial strategy.’” Schwander v. Balckburn, 750 F.2d 494, 500 (5th

Cir. 1985)(quoting Murray v. Maggio, 736 F.2d 279, 283 (5th Cir.

1984). A defendant seeking to prove ineffective assistance of

counsel in the context of pre-trial proceedings must overcome the

strong presumption that his attorney’s decisions were strategic.

Id.; see also Strickland, 466 U.S. at 689. “A court . . .must judge

                                   12
      Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 13 of 16



the reasonableness of counsel’s challenged conduct on the facts of

the particular case, viewed as of the time of the counsel’s

conduct.” Strickland, 266 U.S. at 690. Strategic choices made in

light of relevant law and circumstances of a case are “virtually

unchallengeable” and a court should be deferential to counsel’s

judgements. Id. at 691. A defendant must also show that there is

“a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 694.

        Stephens challenges three aspects of his attorney’s strategy.

First, Stephens argues that his attorney failed to file a motion

to suppress evidence. Stephens argues that there was insufficient

evidence presented to corroborate an informant’s testimony that he

sold 12 grams of meth and -- if that testimony was suppressed --

his     offense   level    would   be    unsubstantiated.    Even   assuming

Stephens’s counsel was deficient for failing to file a motion to

suppress evidence, Stephens fails to show that the result of his

sentence would have been different. As the government correctly

points out, Stephens’s offense level would have been the same

regardless of the informant’s testimony. Stephens himself admitted

to twice selling more than 5 grams of meth.           Even if Stephens did

not affirm the factual basis, the government is correct in stating

that the Court likely would have considered that quantity for

                                        13
     Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 14 of 16



sentencing purposes. See United States v. Barfield, 941 F.3d 757,

762 (5th Cir. 2019).

       Second, Stephens argues that his attorney should have filed

a motion to dismiss the § 942(c) count. Stephens argues that he

was not in possession of a firearm because it was in a “hidden

compartment” and the car was not registered to him. Similar to the

issue previously discussed, Stephens again fails to show that the

result of his sentence would have been any different had his

attorney    filed    this   motion   to   dismiss.    Stephens     signed   and

affirmed the accuracy of the factual basis. The factual basis

includes informant testimony stating Stephens was in possession of

a firearm during a controlled purchase of meth. Additionally, a

cooperating witness also observed Stephens in possession of a

firearm while distributing meth.            Stephens fails to show how a

motion to dismiss the firearm count would have been successful.

       Third, Stephens argues that his attorney failed to establish

an   entrapment     defense.     Stephens   argues   that    law   enforcement

officers set up a distribution of a larger quantity of meth in

order to charge him with a more serious crime. Stephens fails to

support this allegation of entrapment with any facts, much less

evidence.     An    entrapment    defense   is   typically    an   affirmative

defense presented at trial unless evidence of entrapment is so

overwhelming. Goss v. United States, 376 F.2d 812, 813 (5th Cir.

                                      14
   Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 15 of 16



1967). As    such,      an    entrapment      defense     is    not    susceptible      to

pretrial     motion      practice       or        disposition     unless    there       is

overwhelming      evidence     of   entrapment        presented       pre-trial.    Id.;

United States v. Yater, 756 F.2d 1058, 1063 (5th Cir. 1985). As

Stephens fails to include any facts or evidence that would support

an overwhelming argument that entrapment occurred, Stephens fails

to show that it could be susceptible to pre-trial resolution.

Therefore, Stephens fails to meet his burden under Strickland

regarding Ground 3.

     Having failed to establish deficiency or prejudice under

Strickland     for      any    ground    asserted,        Stephens’s       ineffective

assistance of counsel claims must be denied.

                                         III.

     Rule    11    of    the    Rules    Governing Section 2255 Proceedings

states:

     The district court must issue or deny a certificate of
     appealability when it enters a final order adverse to
     the applicant. Before entering the final order, the
     court may direct the parties to submit arguments on
     whether a certificate should issue.

A court may issue a certificate of appealability only if the

petitioner    makes      “a    substantial         showing   of   the    denial    of    a

constitutional right.” 28 U.S.C. § 2253(c)(2). In order to obtain

a certificate of appealability, the petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree

                                             15
     Case 2:18-cr-00088-MLCF-JCW Document 77 Filed 03/17/21 Page 16 of 16



that) the petition should have been resolved in a different manner

or    that   the   issues    presented     [are]   ‘adequate   to   deserve

encouragement to proceed further.’”          Slack v. McDaniel, 529 U.S.

473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893

(1983)).     Because Stephens’s motion to vacate fails to establish

a cognizable claim of ineffective assistance of counsel under

Strickland, Stephens has not made a substantial showing of the

denial of a constitutional right.

                                     ***

       Accordingly, for the foregoing reasons, IT IS ORDERED: that

Garret Stephens’s motion to vacate, set aside, or correct sentence

is DENIED, and his habeas petition is dismissed with prejudice.

IT IS FURTHER ORDERED: that the Court shall not issue a certificate

of appealability. 6

                               New Orleans, Louisiana, March 17, 2021


                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




6 Insofar as Stephens requests appointment of counsel, the request
is DENIED.
                                16
